Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to communication filed 8/30/22.
Response to Arguments
Applicant's arguments filed 8/30/22  have been fully considered but they are not persuasive. 
Applicant argues that the reference of Lefkowitz is silent on teaching an electronic device including a processor and a memory configured to store data, said electronic device being associated with a network and said memory being in communication with said processor and having instructions stored
thereon which, when read and executed by said processor, cause said electronic device to create a token based on credentials of a traveler and display the token for scanning for accessing a security service.  It is the examiner’s position that the claims are broader than the applicant’s argument. It is the examiner’s position that the applicant’s specification for enhancing authorization to access a transportation hub services comprises computing device (10), Server (12), and self service hub (14) as shown in fig. 2 (paragraph 10, paragraph 022). The claims does not  indicate that the electronic device is embodied in a single housing, therefore the disclosure of Lefkowitz reads on the claimed limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 8,15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefkowitz et al. US Patent Application Publication 20100250290.

         Regarding claim 8, Lefkowitz teaches an electronic device for enhancing authorization to access transportation hub services comprising:
a processor (305); and
a memory configured to store data, said electronic device being associated with a network and said memory being in communication with said processor and having instructions stored thereon which, when read and executed by said processor (paragraph 011-017, fig. 3), cause said electronic device to:
create a token based on credentials of a traveler (paragraph 061-062,069-070,073, 077);
display the token for scanning for accessing a security service area (paragraph 062, 081);
determine whether the credentials are valid (paragraph 083);
in response to determining the credentials are valid, authorize the traveler to access the security service area and in response to determining at least one of the credentials is invalid, deny the traveler access to the security service area (the validity of the token allow the transaction to take place and transaction include access to secure areas,  paragraph 083, 0110, 0113).
        Regarding claim 15, Lefkowitz teaches a non-transitory computer-readable recording medium in an electronic device for enhancing authorization to access transportation hub services, the non-transitory computer-readable recording medium storing instructions which when executed by a hardware processor cause the non-transitory recording medium to perform steps comprising:
creating a token based on credentials of a traveler (paragraph 061-062,069-070,073, 077);
displaying the token for scanning for accessing a security service area (paragraph 062, 081);
determining whether the credentials are valid (paragraph 083);
in response to determining the credentials are valid, authorizing the traveler to access the security service area and in response to determining at least one of the credentials is invalid, denying the traveler access to the security service area (the validity of the token allow the transaction to take place and transaction include access to secure areas,  paragraph 026,083, 0110, 0113).
       Regarding claim 16, Lefkowitz teaches the instructions when read and executed by the hardware processor, cause the non-transitory recording medium to perform steps comprising:
displaying the token for scanning for accessing a mode of transportation (paragraph 026,062, 081);
determining whether the credentials are valid (paragraph 083);
in response to determining the credentials are valid, authorizing the traveler to board the mode of transportation and in response to determining the credentials are invalid, denying the traveler authorization to board the mode of transportation (the validity of the token allow the transaction to take place and transaction include access to secure areas,  paragraph 026,083, 0110, 0113).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefkowitz et al. US Patent Application Publication 20100250290 in view of Gudmundsson US Patent Application Publication 20160055698.


.         Regarding claim 1, Lefkowitz et al. teaches a method for enhanced authorization to access transportation hub services comprising the steps of:
creating, by an electronic device, a token based on credentials of a traveler (paragraph 061-062,069-070,073, 077);
displaying the token for scanning for accessing a security service area (paragraph 062, 081);
determining whether the credentials are valid (paragraph 083);
in response to determining the credentials are valid, authorizing the traveler to access the security service area and in response to determining at least one of the credentials is invalid, denying the traveler access to the security service area (the validity of the token allow the transaction to take place and transaction include access to secure areas,  paragraph 083, 0110, 0113). Lefkowitz et al. is not explicit in teaching the token is displayed by an electronic device for scanning. Gudmundsson in an analogous art teaches an electronic device (116) displaying a token such as a barcode for scanning in order to authenticate a user (paragraph 030-031).
     It would have been obvious to one of ordinary skill in the art to modify the system of Lefkowitz et al. as disclosed by Gudmundsson because such modification represents an improvement over the system of Lefkowitz et al. by providing a more flexible and adaptable user device that is capable of presenting the token in various different format.

        Regarding claim 2, Lefkowitz et al. teaches displaying the token for scanning for accessing a mode of transportation (paragraph 062, 081);
determining whether the credentials are valid (paragraph 083);
in response to determining the credentials are valid, authorizing the traveler to board the mode of transportation and in response to determining the credentials are invalid, denying the traveler authorization to board the mode of transportation (paragraph 026, 061,083). Lefkowitz et al. is not explicit in teaching the token is displayed by an electronic device for scanning. Gudmundsson in an analogous art teaches an electronic device (116) displaying a token such as a barcode for scanning in order to authenticate a user (paragraph 030-031).
      It would have been obvious to one of ordinary skill in the art to modify the system of Lefkowitz et al. as disclosed by Gudmundsson because such modification represents an improvement over the system of Lefkowitz et al. by providing a more flexible and adaptable user device that is capable of presenting the token in various different format.

       Regarding claim 9, Lefkowitz et al. teaches the instructions when read and executed by the processor, further cause the electronic device to:
 scanning for accessing a mode of transportation (paragraph 026, 061, 062, 081);
determine whether the credentials are valid (paragraph 083);
in response to determining the credentials are valid, authorize the traveler to board the mode of transportation and in response to determining the credentials are invalid, deny the traveler authorization to board the mode of transportation (the validity of the token allow the transaction to take place and transaction include access to secure areas,  paragraph 083, 0110, 0113). Lefkowitz et al. is not explicit in teaching the token is displayed by an electronic device for scanning. Gudmundsson in an analogous art teaches an electronic device (116) displaying a token such as a barcode for scanning in order to authenticate a user (paragraph 030-031).
       It would have been obvious to one of ordinary skill in the art to modify the system of Lefkowitz et al. as disclosed by Gudmundsson because such modification represents an improvement over the system of Lefkowitz et al. by providing a more flexible and adaptable user device that is capable of presenting the token in various different format.



.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7, 10-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefkowitz et al. US Patent Application Publication 20100250290 in view of Gudmundsson US Patent Application Publication 20160055698 and further in view of Sly US Patent Application Publication 20210328801.
         Regarding claim 3-7,10-14, and 17-20, Lefkowitz et al teaches the credential include reservation credential (paragraph 073) but is silent on teaching the credential include health credential. Sly in an analogous art teaches providing health credential to obtain a token (paragraph 047). Sly teaches the credentials are valid step comprises determining the health credential was created less than a threshold time before scanning the token (paragraph 0102). Sly teaches determining the timestamp was created within a predetermined time (paragraph 0102) and it is the examiner’s that selection of a predetermined period of 24 hours or fifteen minutes only requires routine skill in the art and is therefore considered an obvious variation.

It would have been obvious to one of ordinary skill in the art to modify the system of Lefkowitz in view of Gudmundsson at the time of the invention as disclosed by Sly because such modification provides an improvement over the system of Lefkowitz by granting and denying access to secured area based on a person health status and further limiting the spread of infectious diseases. 


Conclusion

         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/                               Primary Examiner, Art Unit 2683